COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Clements and Senior Judge Annunziata


ANGEL LEE PARKS
                                                                MEMORANDUM OPINION *
v.     Record No. 2039-07-3                                         PER CURIAM
                                                                   AUGUST 26, 2008
WYTHE COUNTY DEPARTMENT
 OF SOCIAL SERVICES


                       FROM THE CIRCUIT COURT OF WYTHE COUNTY
                                Josiah T. Showalter, Jr., Judge

                 (R. Christopher Munique; Melissa S. Carrico, Guardian ad litem for
                 Angel Lee Parks; Randy Jones, Guardian ad litem for minor child;
                 Lacy, Campbell & Munique, P.C.; Carrico Law, P.C., on brief), for
                 appellant.

                 (S. Vernon Priddy III; Michael R. Bedsaul; Sands Anderson
                 Marks & Miller, P.C., on brief), for appellee.


       Angel Lee Parks (mother) appeals a decision of the trial court terminating her residual

parental rights to her minor child, N.P. She contends the evidence was insufficient to support the

termination under Code § 16.1-283(B) and 16.1-283(C)(2). Upon reviewing the record and the

parties’ briefs, we conclude this appeal is without merit. Accordingly, we summarily affirm the trial

court’s decision. See Rule 5A:27.

       As the parties are familiar with the facts of this case, and this opinion has no value as

precedent, we dispense with a discussion of the facts generally. The parts of the record

necessary to explain this opinion are incorporated below. 1



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         No transcript of the trial court proceeding was filed in this case. Rather, the facts are
reflected in the exhibits and orders in the record and the Agreed Written Statement of Facts,
        On July 26, 2007, the trial court issued a letter opinion setting forth its basis for ruling

that Wythe County Department of Social Services (DSS) met its burden of proof under Code

§ 16.1-283 to support termination of mother’s residual parental rights to N.P. On October 24,

2007, the trial court entered an order for involuntary termination of [mother’s] residual parental

rights under Code § 16.1-283(B) and 16.1-283(C)(2). Mother appealed to this Court.

        The trial court heard extensive testimony, considered numerous exhibits, and considered

written closing arguments submitted by all parties, before it issued its July 26, 2007 letter

opinion approving the permanent plan of adoption and terminating mother’s residual parental

rights to N.P. In ruling that DSS proved by clear and convincing evidence that the best interest

of N.P. is to have mother’s parental rights terminated, the trial court found the testimony and

evidence of the expert clinical psychologists, Drs. Daniel B. Porter and Gary A. Wishart, who

evaluated mother and reviewed various records, to be “compelling and credible.” The trial court

did not find their opinions conflicted, noting Dr. Porter prepared his report several months before

Dr. Wishart examined mother, and that both experts diagnosed mother with “extreme mental

illness that affects her ability to care for [N.P.].” The trial court pointed out that Dr. Porter

recommended “until such time as [mother] accepted and addressed her mental illness, she could

not be considered an appropriate or healthy psychological caretaker for [N.P.].” The trial court

also relied on Dr. Wishart’s opinions, specifically the following opinion:

                Ms. Parks could never make the changes in her life that would be
                necessary for her to become a reasonably safe person to parent her
                infant child. It would be a disservice to not only the child but to
                Ms. Parks as well to put her in the position of trying to parent her
                child. She has been in a chronic state of emotional overload
                throughout life as she has tried to take care of herself, and she
                would likely become more stressed, perhaps to the point of
                something tragic happening, if she were trying to raise a child in
                addition to taking care of herself.

Testimony and Other Incidents of the Case signed by all parties and approved by the trial court
on April 24, 2008.
                                             -2-
       Mother’s argument on appeal focuses on her contention that the expert opinions of

Drs. Porter and Wishart conflicted and, therefore, DSS failed to sustain its burden to prove mother

suffered from a “mental or emotional illness of such severity that there is no reasonable expectation

that she could undertake responsibility” for N.P.’s care. In light of the purported expert

psychologists’ conflicting opinions, mother also contends DSS failed to sustain its statutory burden

by clear and convincing evidence. Mother further argues the evidence failed to prove she had been

unwilling or unable to remedy substantially the conditions, which led to N.P.’s placement and

continuation in foster care, despite DSS’s reasonable and appropriate efforts. Mother points out that

DSS terminated attempts to reunite her and N.P. less than five months after N.P. came into foster

care on May 13, 2005, and mother relies upon evidence presented on her behalf showing the efforts

and progress she made to remedy the conditions which led to N.P.’s foster care placement and to

comply with Dr. Porter’s recommendations.

                       When reviewing a decision to terminate parental rights, we
               presume the circuit court “thoroughly weighed all the evidence,
               considered the statutory requirements, and made its determination
               based on the child’s best interests.” “The trial court’s judgment,
               ‘when based on evidence heard ore tenus, will not be disturbed on
               appeal unless plainly wrong or without evidence to support it.’” In
               its capacity as factfinder, therefore, the circuit court retains “broad
               discretion in making the decisions necessary to guard and to foster
               a child’s best interests.”

Toms v. Hanover Dep’t of Soc. Servs., 46 Va. App. 257, 265-66, 616 S.E.2d 765, 769 (2005)

(citations omitted). However,

               [b]ecause “the rights of parents may not be lightly severed,” clear
               and convincing evidence must establish the statutory grounds for
               termination. In the end, the “child’s best interests” remain the
               “paramount consideration” of the court. Even on this issue,
               however, we cannot “substitute our judgment” for the circuit
               court’s, but rather review the record only to determine if sufficient
               evidence supports it.

Id. at 266, 616 S.E.2d at 770 (citations omitted).


                                                 -3-
        Code § 16.1-283 provides for the termination of residual parental rights under carefully

defined circumstances. Here, the trial court concluded that the evidence warranted termination

of mother’s residual parental rights to N.P. on alternative grounds, i.e., under subsections (B) and

(C)(2) of Code § 16.1-283.

        Where a trial court’s judgment is made on alternative grounds, we need only consider

whether any one of the alternatives is sufficient to sustain the judgment of the trial court and, if

we so find, need not address the other grounds. See Boone v. C. Arthur Weaver Co., 235 Va.

157, 161, 365 S.E.2d 764, 766 (1988).

        Code § 16.1-283(B) provides in its pertinent part that the residual parental rights of a

parent of a child found by the court to be neglected or abused and placed in foster care as a result

of court commitment 2 may be terminated if clear and convincing evidence proves that it is in the

best interests of the child and that:

                        2. It is not reasonably likely that the conditions which
                resulted in such neglect or abuse can be substantially corrected or
                eliminated so as to allow the child’s safe return to his parent or
                parents within a reasonable period of time. In making this
                determination, the court shall take into consideration the efforts
                made to rehabilitate the parent or parents by any public or private
                social, medical, mental health or other rehabilitative agencies prior
                to the child’s initial placement in foster care.

                       Proof of any of the following shall constitute prima facie
                evidence of the conditions set forth in subdivision B 2 hereof:

                        a. The parent . . . [is] suffering from a mental or emotional
                illness or mental deficiency of such severity that there is no
                reasonable expectation that such parent will be able to undertake
                responsibility for the care needed by the child in accordance with
                his age and stage of development . . . .

        2
          Mother does not dispute that N.P. was found to be abused and neglected and placed in
foster care as a result of court commitment upon her removal from mother’s care on May 13,
2005. Furthermore, the permanency planning order entered by the trial court on October 24,
2007 reflects that legal custody of N.P. was with DSS and that custody was transferred or
placement of N.P. occurred on May 13, 2005, as a result of “a court order in abuse and neglect
case.”
                                               -4-
       Furthermore, we have held that “Code § 16.1-283(B) requires only that the circuit court

consider whether rehabilitation services, if any, have been provided to a parent. Nothing in Code

§ 16.1-283 or the larger statutory scheme requires that such services be provided in all cases as a

prerequisite to termination under subsection B.” Toms, 46 Va. App. at 268, 616 S.E.2d at 771.

       Here, the factual record contains credible evidence to support the trial court’s decision to

terminate mother’s residual parental rights to N.P., and to support a finding that DSS proved by

clear and convincing evidence the requirements necessary for termination under Code

§ 16.1-283(B).

       “[V]iew[ing] the evidence in the light most favorable to [DSS,] the prevailing party

below[,] and grant[ing] to it all reasonable inferences fairly deducible therefrom, see Logan v.

Fairfax County Dep’t of Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 462 (1991), it

established that upon N.P.’s birth, she tested positive for barbiturates, and mother expressed a

desire to kill the child if it was a boy. At that time, DSS removed N.P. from mother’s care due to

her mental instability and history of failing to comply with treatment. As a part of that

proceeding, Dr. Porter evaluated mother and diagnosed her as suffering from multiple mental

illnesses, including Attention Deficit Disorder, Bipolar Disorder, Type II, depressed,

Schizoaffective Disorder, Mixed Personality Disorder, with explosive, dependent, and avoidant

traits, Serial Abuse Victim, Adult Child of Alcoholic Parent, and Non-Compliance with Medical

Treatment. While Dr. Porter acknowledged mother appeared to be “relatively stable,” he noted

that by history “there are clear indications of severe psychopathology.” He opined that mother

needed intensive psychiatric services and appropriate medications taken on a consistent basis,

and recognized that mother was at high risk of relapse. He stated that absent the provision of

such services over a period of time, during which mother demonstrated acceptance of care and

stability, she could not be considered an appropriate or healthy psychological caretaker for her

                                                -5-
child. Finally, he opined that mother was in denial regarding the severity of her emotional

conditions and her need for psychiatric mental health care, and recommended that she not be

considered for child guardianship until she addressed the issues mentioned in his report.

          N.P. was removed from mother’s care a second time in May 2005, after having only been

in her care for approximately two and one-half months, when mother exhibited paranoid and

incoherent thoughts, and was then involuntarily committed. The testimony of Fran Anders,

Annette Stamper, and Rhoda Thomas established mother’s lack of cooperation with services

offered to her both before and after N.P. was removed from mother’s care in May 2005, mother’s

inability to parent and effectively care for N.P. despite efforts by DSS and others, and the lack of

any bond between N.P. and mother. Ultimately, in September 2005, in-home services ceased

due to Dr. Wishart’s report and mother’s mental instability and lack of cooperation, which

prevented her from benefiting from those services.

          Pursuant to court order, Dr. Gary Wishart performed a second psychological evaluation

of mother on August 16, 2005. Dr. Wishart acknowledged that he did not observe mother with

N.P. However, he reviewed mother’s available medical records and mental health records,

performed standardized tests on mother, and interviewed mother, Anders, and Stamper. Wishart

met with mother over a period of seven to eight hours on one occasion, which is considered an

intensive evaluation in his profession. Dr. Wishart believed he spent sufficient time with mother

and obtained sufficient information in order to allow him to form a valid and reliable evaluation

of her.

          Dr. Wishart testified that mother was thirty-one years old at the time of his evaluation.

He testified about mother’s psychiatric history, which included psychiatric hospitalizations at age

ten and between ages fifteen and eighteen, one in Massachusetts and one in Indiana, following

severe physical abuse by her father. Dr. Wishart noted several other psychiatric hospitalizations,

                                                  -6-
including a two and one-half-year hospitalization from December 1997 to June 2000, from the

ages of twenty-three to twenty-five. The records indicated that mother had placed three children,

who were relatives, in a freezer, which resulted in that lengthy hospitalization. Upon her

discharge from that hospitalization, mother was diagnosed with Schizoaffective Disorder,

Bi-Polar Type, and a history of Intermittent Explosive Disorder and being a victim of physical

and sexual abuse. Dr. Wishart noted that after coming to this area, mother had undergone two

hospitalizations.

       Dr. Wishart diagnosed mother as suffering from Schizoaffective Disorder, Bi-Polar Type,

Borderline Intellectual Functioning, and Personality Disorder, NOS (including features of

Paranoid, Schizotypal, Anti-social, Borderline, and Narcissistic Personality Disorders). He

testified that mother has a poor ability to “think in rational and controlled fashion, and to

perceive situations around [her] in an accurate way”; she “lacks considerably” in the ability to

effectively deal with “stressful thoughts and feelings”; she has a “poor understanding of herself

as well as others which make it difficult for her to benefit from teaching, example, or

intervention”; her “overall intelligence falls in the Borderline Mentally Retarded range”; and she

“lacks the psychological resources necessary for adequate bonding and effective interaction with

another, which would seriously affect an infant and its psychological development.” Dr. Wishart

opined that mother is too disturbed psychologically and lacks the socio-emotional skills

necessary to parent a child effectively. He opined that it is “possible for [her] condition to

worsen over time while it is unlikely it will improve much over time.” He further stated that

mother’s “poor self-control of emotions including anger outbursts” has “implications for her

ability to tolerate and effectively address challenging behavior from her child as it gets older.”

       Dr. Wishart’s August 16, 2005 report and his testimony in the trial court, which the fact

finder was entitled to accept, reflected the extent of mother’s severe mental illness and

                                                -7-
intellectual deficits, and their impact on her ability to parent and care for N.P., as well as her

poor prognosis for stability and improvement in the future. Dr. Wishart ultimately opined that

mother “could never make the changes” in her life that would be necessary for her to become a

reasonably safe person to parent her child and that it would be a “disservice to not only the child

but to [mother] as well” to put her in the position of trying to parent her child. He also stated that

mother had been in a “chronic state of emotional overload throughout life as she has tried to take

care of herself, and she would likely become more stressed, perhaps to the point of something

tragic happening, if she were trying to raise a child in addition to taking care of herself.”

Dr. Wishart gave all his opinions to a reasonable degree of probability in the field of psychology.

        Based upon this record, we conclude that DSS proved by clear and convincing evidence

that termination of mother’s parental rights is in N.P.’s best interest and that “[i]t is not

reasonably likely that the conditions which resulted in [N.P’s] neglect or abuse can be

substantially corrected or eliminated so as to allow the child’s safe return to [mother] within a

reasonable period of time.” Code § 16.1-283(B)(2). DSS’s evidence clearly and convincingly

proved that mother is “suffering from a mental or emotional illness or mental deficiency of such

severity that there is no reasonable expectation that [she] will be able to undertake responsibility

for the care needed by [N.P.] in accordance with [her] age and stage of development.” Code

§ 16.1-283(B)(2)(a). Furthermore, “[i]t is clearly not in the best interests of a child to spend a

lengthy period of time waiting to find out when, or even if, a parent will be capable of resuming

[her] responsibilities.” 3 Kaywood v. Halifax County Dep’t of Soc. Servs., 10 Va. App. 535,

540, 394 S.E.2d 492, 495 (1990).


        3
          Since N.P.’s birth on January 5, 2005, she has been in mother’s care for only
approximately two and one-half months, ending when mother was involuntarily committed on
May 13, 2005. At the time of the circuit court hearing on October 19, 2006, N.P. had been in
foster care for the second time in her short life for approximately seventeen months, and for
almost twenty months, when the hearing was completed on January 5, 2007.
                                                  -8-
       In addition, we find no merit in mother’s contention that the fact that DSS ceased

providing her services as of September 27, 2005, necessitated against termination of her parental

rights. To the contrary, there is no requirement that DSS provide rehabilitative services to a

parent with respect to termination under Code § 16.1-283(B), only that the trial court consider

such services, if any were provided, before the child’s initial placement into foster care. See

Toms, 46 Va. App. at 268, 616 S.E.2d at 771; Code § 16.1-283(B). Here, the trial court

considered extensive testimony regarding the efforts made by DSS and others to rehabilitate

mother both before and after N.P. was placed in foster care in May 2005.

       In summary, clear and convincing evidence proved termination of mother’s residual

parental rights was in N.P.’s best interest, and DSS satisfied the statutory requirements of Code

§ 16.1-283(B) necessary to support such termination. Having found the trial court’s decision

terminating mother’s parental rights under Code § 16.1-283(B) was not plainly wrong or without

evidence to support it, we need not consider the sufficiency of the evidence to support

termination under Code § 16.1-283(C)(2).

       For these reasons, we summarily affirm the trial court’s decision.

                                                                                          Affirmed.




                                               -9-